Exhibit 10.41

2000 Gold Limited Partnership

2530 Corporate Pl Suite A210

Monterey Park, CA 97145

 

Telephone: 323 406 2388

Fax: 323 406 2391

[gedjh25v3gw1000001.jpg]

 

 

AMENDMENT NO. 1 TO LEASE

 

THIS AMENDMENT No. 1 TO LEASE (“Amendment”) is entered into as of October 30,
2020 by and between   2000 Gold L.P., a California Limited Partnership
(“Lessor”) and   STAAR SURGICAL COMPANY, a Delaware Corporation   (“Lessee”),
with reference to the following:

 

 

R E C I T A L S

 

 

A.

Lessor and Lessee entered into that certain Industrial/Commercial Single-Tenant
Lease Agreement dated August 10, 2017 (“the Agreement”), for the premises
consisting of entire buildings comprised approximately 44,550 sqft located at
1911 Walker St & 1900 Myrtle Ave, Monrovia, California and more particularly
described in the Agreement. Capitalized terms used herein and not defined have
the meanings given them in the Agreement.

 

 

B.

The lease has a “Term” of 34 months, commencing January 1, 2018 and ending
October 31, 2020 with an option to extend the term of the Agreement for one (1),
additional three (3) year period.

 

 

C.

Lessor received a written notice dated March 10, 2020 from Lessee for exercising
Lessee’s option to extend the term of the Agreement for an additional three (3)
years.

 

 

Now THEREFORE, for receipt of good and valuable consideration the sufficiency of
which us hereby acknowledge, Lessor and Lessee hereby agree as follows:

 

 

1.

Lease Term: The current Term of the Lease, as set forth in the Agreement, is
hereby extended for a period of three (3) years, commencing November 1, 2020 and
ending October 31, 2023.

 

2.

Counterparts: This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

3.

Full Force: Except as expressly set forth herein, the Agreement shall remain
unmodified and in full force and effect.

 

 

_________                                                                                                                                  __________  

INITIALS                                                                                                                                      INITIALS

 

--------------------------------------------------------------------------------

Exhibit 10.41

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and the year first written above.

 

 

LESSOR:       LESSEE:

2000 Gold L.P.        STAAR SURGICAL COMPANY

 

 

By:    /s/ Michael Tang                             By: /s/ Graydon C. Hansen

      Michael Tang, General Partner                        Name: Graydon C.
Hansen

                                                                                Its:  Chief
Manufacturing Officer

 

 

 

 

 

 

_________                                                                                                                                  __________  

INITIALS                                                                                                                                      INITIALS

 